J-S22018-16
J-S22019-16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

IN RE: ADOPTION OF R.B.S., A MINOR           :   IN THE SUPERIOR COURT OF
IN RE: ADOPTION OF C.W.S., A MINOR           :         PENNSYLVANIA
IN RE: ADOPTION OF H.M.S., A MINOR           :
                                             :   No. 1912 MDA 2015
                                             :   No. 1913 MDA 2015
APPEAL OF: E.W.S., FATHER                    :   No. 1914 MDA 2015

                 Appeal from the Decree October 2, 2015
              in the Court of Common Pleas of York County,
     Orphans’ Court, at No(s): 2015-0060, 2015-0061, and 2015-0062

IN THE INTEREST OF: H.M.S., A MINOR          :   IN THE SUPERIOR COURT OF
IN THE INTEREST OF: R.B.S., A MINOR          :         PENNSYLVANIA
IN THE INTEREST OF: C.W.S., A MINOR          :
                                             :   No. 1926 MDA 2015
                                             :   No. 1927 MDA 2015
APPEAL OF: E.W.S., FATHER                    :   No. 1928 MDA 2015

                  Appeal from the Order October 2, 2015
              in the Court of Common Pleas of York County,
           Juvenile Division, at No(s): CP-67-DP-0000060-2014,
            CP-67-DP-0000062-2014, CP-67-DP-0000061-2014

BEFORE:    MUNDY, DUBOW, and STRASSBURGER,* J.

MEMORANDUM BY STRASSBURGER, J.:                    FILED MARCH 09, 2016

     In these consolidated appeals, E.W.S. (Father) appeals from (1) the

decrees that terminated his parental rights to his children C.W.S. (born in

2009), R.B.S. (born in 2012), and H.M.S. (born in 2013) (Children,

collectively);1 and (2) the orders that effectuated goal changes for Children

from reunification to adoption. We affirm.



1
 The decrees also terminated the parental rights of T.E.C., the biological
mother of Children.

*Retired Senior Judge assigned to the Superior Court.
J-S22018-16
J-S22019-16


        The York County Office of Children, Youth, and Families (CYF) became

involved with Father and Children in December of 2013, following allegations

of abuse, neglect, and substance abuse.        N.T., 9/1/2015, at 68.     An

application for emergency protective custody was filed and granted in March

2014.     Id.   Five family service plans were given to Father between

March 2014 and August 2015. Id. at 69-70. During that time, Father was

incarcerated on three separate occasions, id. at 72; never obtained stable

employment or housing, id. at 74-76, 78; failed to attend a psychological

evaluation, id. at 105; did not follow through with counseling, id. at 104;

and declined to complete a drug and alcohol evaluation despite his huffing

and use of synthetic marijuana being “an ongoing concern since the agency

initially became involved.”   Id.   Although Father regularly attended visits

with Children when he was not incarcerated, he never progressed past

supervised visits. Id. at 69, 87.

        On May 13, 2015, CYF filed petitions to terminate Father’s parental

rights involuntarily based upon several subsections of 23 Pa.C.S. § 2511(a),

as well as § 2511(b). The orphans’ court held a hearing on the petitions on

September 1, 2015. At that point, Children had been in placement for 18

months, had been living together with the same foster family for

approximately one year, and had not seen father in six months.           CYF

presented evidence that Father still was no closer to being in a position to



                                     -2-
J-S22018-16
J-S22019-16


take custody of Children than he had been at the time of the initial

placement. N.T., 9/1/2015, at 108, 122. Indeed, Father acknowledged at

the hearing that the best case scenario was that he would be able to care for

Children “by next year, the end of next year.” Id. at 173.

      On October 2, 2015, the court entered orders changing each child’s

goal from reunification to adoption, as well as decrees terminating Father’s

parental rights to each child. Father timely filed notices of appeal from each

order and decree, along with concise statements of the errors complained of

on appeal.

      Father presents this Court with a single question:

      Whether the trial court erred in applying the test contained in In
      re Adoption of S.P., [47 A.3d 817 (Pa. 2012),] in terminating
      the parental rights of Father and changing the goal to adoption
      from reunification when Father had utilized all available
      resources to maintain his relationship with [Children] during his
      incarceration, and his incarceration will conclude in a time frame
      that would allow him to parent his [Children].

Father’s Brief at 5 (unnecessary capitalization omitted).

      We consider Father’s question mindful of the following.

             In cases involving the termination of a parent’s rights, our
      standard of review is limited to determining whether the order of
      the trial court is supported by competent evidence, and whether
      the trial court gave adequate consideration to the effect of such
      a decree on the welfare of the child.

             Absent an abuse of discretion, an error of law, or
      insufficient evidentiary support for the trial court's decision, the
      decree must stand…. We must employ a broad, comprehensive



                                     -3-
J-S22018-16
J-S22019-16


      review of the record in order to determine whether the trial
      court’s decision is supported by competent evidence.

In re C.W.U., Jr., 33 A.3d 1, 4 (Pa. Super. 2011) (internal quotations and

citations omitted).

      Here, the orphans’ court determined that CYF met its burdens under

subsections (a)(1), (a)(2), (a)(5), and (a)(8) of 23 Pa.C.S. § 2511, as well

as its subsection (b) burden.     Those portions of the governing statute

provide as follows.

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

            (1) The parent by conduct continuing for a period of at
            least six months immediately preceding the filing of the
            petition either has evidenced a settled purpose of
            relinquishing parental claim to a child or has refused or
            failed to perform parental duties.

            (2) The repeated and continued incapacity, abuse, neglect
            or refusal of the parent has caused the child to be without
            essential parental care, control or subsistence necessary
            for his physical or mental well-being and the conditions
            and causes of the incapacity, abuse, neglect or refusal
            cannot or will not be remedied by the parent.

                                       ***
            (5) The child has been removed from the care of the
            parent by the court or under a voluntary agreement with
            an agency for a period of at least six months, the
            conditions which led to the removal or placement of the
            child continue to exist, the parent cannot or will not
            remedy those conditions within a reasonable period of
            time, the services or assistance reasonably available to the
            parent are not likely to remedy the conditions which led to



                                    -4-
J-S22018-16
J-S22019-16


            the removal or placement of the child within a reasonable
            period of time and termination of the parental rights would
            best serve the needs and welfare of the child.

                                       ***
            (8) The child has been removed from the care of the
            parent by the court or under a voluntary agreement with
            an agency, 12 months or more have elapsed from the date
            of removal or placement, the conditions which led to the
            removal or placement of the child continue to exist and
            termination of parental rights would best serve the needs
            and welfare of the child.

                                       ***
      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1) … or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S. § 2511.

      Father presents this Court with the question of whether the orphans’

court erred in its consideration of Father’s incarceration in determining that

CYF met its burden of proof. Father maintains that the circumstances of this

case warrant the opposite conclusion under the law enunciated by our

Supreme Court in In re Adoption of S.P.          Therein, the Court held as

follows:




                                    -5-
J-S22018-16
J-S22019-16


      [I]ncarceration, while not a litmus test for termination, can be
      determinative of the question of whether a parent is incapable of
      providing “essential parental care, control or subsistence” and
      the length of the remaining confinement can be considered as
      highly relevant to whether “the conditions and causes of the
      incapacity, abuse, neglect or refusal cannot or will not be
      remedied by the parent,” sufficient to provide grounds for
      termination pursuant to 23 Pa.C.S. § 2511(a)(2).

In re Adoption of S.P., 47 A.3d at 830. Because his incarceration is of a

short duration, and because he attempted to maintain his relationship with

Children, Father claims that the fact of his incarceration cannot establish his

failure or refusal to parent or to remedy conditions which led to placement.

Father’s Brief at 17-18.

      However, because we agree with the orphans’ court’s determination

that CYF met its burden under subsection (a)(8), we need not consider

Father’s incarceration-related argument.    In re I.E.P., 87 A.3d 340, 344

(Pa. Super. 2014) (“This Court must agree with only one subsection of []

2511(a), in addition to subsection 2511(b), in order to affirm the termination

of parental rights.”).

      Unlike the requirements of subsection (a)(2) at issue in In re

Adoption of S.P., or of subsections (a)(1) and (a)(5), the reasons for

Children remaining in placement and Father’s ability or willingness to resume

parental duties at some future time are irrelevant under subsection (a)(8).

Section 2511(a)(8) represents the determination that “a parent’s basic




                                     -6-
J-S22018-16
J-S22019-16


constitutional right to the custody and rearing of his … child is converted,

upon the failure to fulfill … parental duties, to the child’s right to have proper

parenting and fulfillment of his or her potential in a permanent, healthy, safe

environment.”     In the Interest of K.Z.S., 946 A.2d 753, 759-60 (Pa.

Super. 2008) (quoting In re B.N.M., 856 A.2d 847, 856 (Pa. Super. 2004)).

      By allowing for termination when the conditions that led to
      removal of the child continue to exist after a year, the statute
      implicitly recognizes that a child’s life cannot be held in abeyance
      while the parent is unable to perform the actions necessary to
      assume parenting responsibilities. This Court cannot and will not
      subordinate indefinitely a child’s need for permanence and
      stability to a parent’s claims of progress and hope for the future.

In re C.L.G., 956 A.2d 999, 1005 (Pa. Super. 2008) (en banc).

      The only questions under subsection (a)(8) are whether (1) Children

have been in placement for a year or more, (2) the conditions which led to

placement still exist, and (3) termination of Father’s parental rights will best

serve Children.    Father concedes that CYF proved that Children were in

placement more than one year and that the conditions which led to the

placement continued to exist.     Father’s Brief at 18.   Father’s argument to

this Court concerns only whether terminating his rights will best serve the

interest of Children.2



2
  This Court has noted that the analysis of Children’s needs and welfare
under subsection (a)(8) is distinct from its subsection (b) evaluation of the
needs and welfare of Children. In re Adoption of C.L.G., 956 A.2d at
1008–09. However, Father’s brief does not address the needs-and-welfare


                                      -7-
J-S22018-16
J-S22019-16


     “Intangibles such as love, comfort, security, and stability are involved

when inquiring about the needs and welfare of the child.” K.Z.S., 946 A.2d

at 760 (quoting In re C.P., 901 A.2d 516, 520 (Pa. Super. 2006)).

     The court should also consider the importance of continuity of
     relationships to the child…. The court must consider whether a
     natural parental bond exists between child and parent, and
     whether termination would destroy an existing, necessary and
     beneficial relationship. Most importantly, adequate consideration
     must be given to the needs and welfare of the child.

Id. (internal citations omitted).   “The extent of the bond-effect analysis

necessarily depends upon the unique facts and circumstances of the

particular case.” In re K.M., 53 A.3d 781, 791 (Pa. Super. 2012).

     Father fails to direct this Court to any evidence of record that

severance of his ties with Children will destroy a necessary and beneficial

relationship. Instead, Father blames any dearth of a bond with Children on

the domestic relations court for incarcerating him and for giving “little

review” of Father’s two requests for prison visits.    Father’s Brief at 21.

Father claims that CYF failed to meet a burden of proving that Children “do



question separately for subsections (a) and (b). Father’s Brief at 17-20.
Because the same testimony and considerations are applicable to both
analyses, we likewise address the needs and welfare of Children only once.
See, e.g., In re I.E.P., 87 A.3d at 352 (affirming the subsection (b)
determination by stating “Likewise, we conclude that the totality of the
record evidence supports the court’s decision that terminating Father’s
parental rights would serve the developmental, physical, and emotional
needs and welfare of Children pursuant to § 2511(b)” after conducting the
subsection (a)(8) analysis of the needs and welfare of the children).


                                    -8-
J-S22018-16
J-S22019-16


not have a bond with Father.” Id. Father posits that “[i]t would be hard to

believe that there would not be a detrimental impact on at least the oldest

child if Father’s rights were terminated.” Id. at 23.

      First, we note that subsection (a)(8) “does not require an evaluation of

the remedial efforts of either the parent or [CYF].” In re I.E.P., 87 A.3d at

346. Thus, we do not evaluate the actions Father took to maintain his bond

with Children or his complaints that more should have been done to help him

do so. At this point, we focus only upon the status of the bond at the time

of the hearing.

      Further, contrary to Father’s argument, CYF’s burden was not to prove

that Children had no bond with Father; instead, CYF had to present evidence

concerning “the nature and status of the emotional bond between parent

and child, with close attention paid to the effect on the child of permanently

severing any such bond.” In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007).

The orphans’ court then had to decide whether severing ties with Father was

in Children’s best interests despite any bond with Father.

      The orphans’ court offered the following analysis in this regard:

             The [c]ourt has thoroughly evaluated [Children’s]
      relationships in this matter. The [c]ourt finds that [Children]
      have some level of bond with Father. However, [Children] have
      not seen Father since his incarceration. … The [c]ourt also finds
      that the bond between [Children] and foster parents is strong
      and healthy. Testimony established that [Children] are happy
      and feel comfortable in their care. [Children] know who their



                                     -9-
J-S22018-16
J-S22019-16


      Mother and Father are but it is the foster parents who take care
      of their daily needs and act as [Children’s] parental figures. The
      bond that [Children] have with the foster family can provide
      safety, security and permanency for [Children]. Termination of
      parental rights will best meet the needs of [Children] and permit
      [Children] to achieve the stability that they deserve.

Orphans’ Court Opinion, 10/2/2015, at 15.

      The factual determinations of the orphans court are supported by the

record.   As discussed above, the evidence showed that Children had not

received parental care from Father in 18 months, and had not even seen

Father in six months; with Children at ages 6, 3, and 2, that is a substantial

portion of their lives.   Children have been together with the same foster

family for more than a year. N.T., 9/1/2015, at 94-95. They refer to foster

parents as “mother and father.”     Id. at 95.   At the time of the hearing,

Children were more strongly bonded with their foster parents than with

Father. Id. at 97. In particular, H.M.S., the youngest, “flourished and made

great improvements” once she was placed with the foster family.        Id. at

116. Even the eldest child, C.W.S., is “very bonded with the foster parents”

and “definitely sees them as parental figures who provide for his needs….”

Id. at 98.

      Regarding the impact of severing Father’s ties with Children, the CYF

caseworker who observed Children with Father and with the foster parents

testified that H.M.S. “wouldn’t know any different” if Father’s rights were




                                    - 10 -
J-S22018-16
J-S22019-16


terminated. Id. at 120. R.B.S. “would notice not going for visits but would

easily adjust.” Id. Although the caseworker opined that it might be “rough

for [C.W.S.] at first,” she indicated that in the end there would be no

negative impact: “given the consistency that [termination] would allow and

the stability, he would improve long term.” Id.

     “While a parent’s emotional bond with his or her child is a major

aspect of the subsection 2511(b) best-interest analysis, it is nonetheless

only one of many factors to be considered by the court when determining

what is in the best interest of the child.” In re Adoption of C.D.R., 111
A.3d 1212, 1219 (Pa. Super. 2015) (citation and internal quotation marks

omitted). “[T]he trial court can equally emphasize the safety needs of the

child, and should also consider the intangibles, such as the love, comfort,

security, and stability the child might have with the foster parent.”   Id.

(citation and internal quotation marks omitted).

     The record demonstrates that Children have been in a safe and stable

environment with foster parents for a year now.          Even by Father’s

estimation, he will not be able to care for his children for another year.

Children deserve better than what Father can offer. See, e.g., In re C.L.G.,
956 A.2d at 1008 (“[I]f we were to permit Mother further opportunity to

cultivate an environment where she can care for C.L.G., we would be

subjecting a child, who has been waiting for more than two years for



                                   - 11 -
J-S22018-16
J-S22019-16


permanency, to a state of proverbial limbo in anticipation of a scenario that

is speculative at best.”).

      Under the circumstances of this case, we conclude that the orphans’

court did not abuse its discretion in determining that the developmental,

physical and emotional needs and welfare of Children is best served by

terminating Father’s parental rights and freeing Children for the permanency

and stability of adoption.3 See, e.g., In re T.D., 949 A.2d 910, 923 (Pa.

Super. 2008) (affirming decision that termination of parental rights and

freeing T.D. for adoption was in T.D.’s best interests despite testimony that

severing T.D.’s bond with parents would be detrimental, where parents had

demonstrated inability to provide parental care).

      Decrees and orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary


Date: 3/9/2016

3
  Father’s challenge to the goal changes for Children is contingent upon his
prevailing on his challenge to the termination decrees. Father’s Brief at 23
(“In turning next to the change of goal, if the agency has not proven by
clear and convincing evidence that a termination of parental rights is in the
best interests of [Children], then the primary goal should not be adoption.”).
Because we have held that the orphans’ court properly terminated Father’s
parental rights, now adoption clearly is the appropriate goal for Children.


                                     - 12 -